ACCEPTED
                                                                                                      14-15-00410-CV
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                7/20/2015 12:11:17 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK




                                                                               FILED IN
                                    CAUSE NO. 2011-62225                14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
AMEGY BANK, N.A., successor to                    §                     7/20/2015
                                                             IN THE DISTRICT      12:11:17
                                                                              COURT    OF PM
MAXIMBANK                                         §                     CHRISTOPHER A. PRINE
                                                                                 Clerk
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §          HARRIS COUNTY, TEXAS
                                                  §
SHIP AND SAIL, INC.,                              §
DAVID P. FOULKROD,                                §
DANIEL P. FOULKROD,                               §
EUGENE L. BUTLER,                                 §
ROBERT E. CHAMBERLAIN, AND                        §
RONALD E. SMITH,                                  §
                                                  §
       Defendants.                                §          125TH JUDICIAL DISTRICT


       AMEGY BANK, N.A.’S REQUEST FOR COURT REPORTER’S RECORD

       To:     Kendra Garcia, Court Reporter for the 125th Judicial District Court, 201 Caroline,
               10th Floor, Houston, Texas 77002

       Pursuant to Texas Rule of Appellate Procedure 34.6, Amegy Bank, N. A. (the “Bank”),

requests the official court reporter to prepare the Reporter’s Record. The portions of the

proceedings to be included are the entire Non-Jury Trial held on January 8, 2014.

       Pursuant to Texas Rule of Appellate Procedure 34.6, the Bank requests that the official

court reporter correct the following inaccuracy in the Reporter’s Record:

               Page 10 Line 9:                Change “Mr. Kruckemeyer” to “Mr. Steele.”

Eugene Butler, Robert E. Chamberlain and Ronald E. Smith agree with the requested change.

       The Bank accepts responsibility to pay for the preparation of the court Reporter’s Record

and is willing to pay the court reporter’s fee for preparing the Reporter’s Record.

                                              Respectfully submitted,
                                            __/S/_Robert J. Kruckemeyer___________
                                            Robert J. Kruckemeyer - SBOT# 11735700
                                            800 Commerce St.
                                            Houston, Texas 77002
                                            Ph: (713)226-5175
                                            Fax: (713) 225-0827
                                            bob@kruckemeyerlaw.com

                                            Attorney for Plaintiff,
                                            Amegy Bank, National Association


                                CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the foregoing instrument has been
sent to all counsel of record by certified mail, return receipt requested, facsimile, and/or hand
delivery, on this the ___20th ___ day of July, 2015.


                                            __/S/_Robert J. Kruckemeyer___________
                                            Robert J. Kruckemeyer